UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-7776



DANNY RAY WATSON,

                Plaintiff - Appellant,

          v.


MEDICAL DEPARTMENT NURSE; MEDICAL DEPARTMENT NURSE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:07-cv-00973-TSE-BRP)


Submitted:   February 21, 2008             Decided:   March 10, 2008


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Danny Ray Watson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Danny Ray Watson appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Watson v. Medical Dep’t Nurse, No. 1:07-cv-

00973-TSE-BRP (E.D. Va. Sept. 26, 2007).      We also deny Watson’s

motion for appointment of counsel.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 2 -